DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
3.	The closest relevant art is Rotter et al (8,052,780 B2) wherein Rotter et al disclose an internal combustion engine (Not shown, column 1, line 25 air cleaner device installed on an internal combustion engine), comprising: an engine block (An internal combustion engine has an engine block) including a cylinder (Column 1, line 27, engine cylinder); a crankshaft (An internal combustion engine has a crankshaft), wherein the crankshaft is horizontally oriented (Crankshafts are known to be horizontally oriented); an air-fuel mixing device (Such as a carburetor 140, figure 7, an internal combustion engine has at least some sort of air/fuel mixing device) configured to provide an air-fuel mixture to the cylinder (Not shown, column 1, line 27); an air filter assembly (Air cleaner 100, figures 2-10) configured to provide (Best seen in figures 7 and 3c) filtered air to the air-fuel mixing device (Carburetor 140), comprising: a housing (Housing 104, figure 3c) comprising a first housing end portion (Housing 104, figures 2-10) and a second housing end portion (End cap 105, figure 3a) and defining an interior volume (Cavity 146, figure 3c); a filter element (Filter 108, 118, figure 3c) positioned within (Shown in figure 3c , the filter 118, 108 is in the cavity 146) the interior volume (Cavity 146), the filter element (Filter 108, 118) comprising a first filter end portion (Unnumbered, filter 108, figure 3a, 3c, the length of the filter 108, 118 has a first end), a second filter end 
4.	Claims 1-14 of this instant patent application differ from the disclosure of Rotter et al in that an internal combustion engine comprises in combination an engine block including a cylinder; a crankshaft, wherein the crankshaft is horizontally oriented; an air-fuel mixing device configured to provide an air-fuel mixture to the cylinder; an air filter assembly configured to provide filtered air to the air- fuel mixing device, comprising: a filtered air outlet formed in the base at the first housing end portion and in fluid communication with the filtered volume of the filter element; an outlet passage formed in the base fluidly coupling the filtered air outlet to a final air outlet configured to be fluidly coupled to the air-fuel mixing device to allow filtered air to exit the housing and enter the air-fuel mixing device; and a debris outlet formed in the base at the second housing end portion and configured to allow debris and air to exit the housing; wherein the gap is configured to direct air in a first airflow pass in a direction from the first housing end 
5.	Rotter et al disclose the engine wherein the housing (Housing 104, figure 2-10) further comprises a cover (Cap 105, figure 3a) and a base (Housing 104, figure 3a), wherein the cover (Cap 105) is configured to releasably fasten to (Clasps 103, figure 3a, column 5, line 16-19, when assembled, cap 105 and housing 104 are coupled by way of the clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume (Shown in figure 3a, for filter 108) of the housing (Housing 104).  Rotter et al disclose the engine of claim 2, further comprising: a debris outlet (Valve 137, figure 3a, column 9, line 44-46, dirt and dust can then collect and be emitted via the one-way valve 137) formed at the second housing end portion (Opposite inlet 90, column 9, line 45, and shown in cap 105, which is at the second end 92) and configured to allow debris and air to exit the housing (Housing 104, figure 3a); wherein the housing (Housing 104, figure 3a) further comprises a plurality of ribs (Shaped wall 135, figure 3b) formed in the cover (Cap 105, the shaped wall 135 extends in a helical manner around the housing 104, cap 105 is part of the housing 104) and the base to direct air from the air intake (Intake 90, figure 3c) toward the debris outlet (Valve 137).  Rotter et al disclose the air filter assembly (Air filter 100, figure 2) is oriented horizontally with the engine in a normal operating position (Shown in figure 2, the air filter 100 is 
Rotter et al disclose an air filter assembly (Air filter 100, figures 2-10) configured to provide filtered air to an engine (Column 4, lines 65-67, filtered air output by the air cleaner 100 to a carburetor, intake manifold or similar engine component), comprising: a housing (Housing 104, cap 105, figure 2) comprising a cover (Cap 105) and a base (Housing 104), wherein the cover (Cap 105) is configured to releasably fasten to (Shown in figure 2 by clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume of the housing (best seen in figure 3a and 3c, volume for the filters 108, 118, cavity 146); a filter element (Filters 108, 118, figure 3c) positioned within (Shown in figure 3c) the interior volume (Cavity 146, figure 3c) comprising a first end portion (At end 91, figure 3c), a second end portion (End 92, figure 3c), and filter media (Column 7, lines 16-17, paper media for filter 108 and cloth media for filter 118) extending between (Shown in figure 3c) the first end portion (End 91) and the second end portion (End 92), wherein the filter element (Filter 108, 118) divides the interior volume (Cavity 146) into a filtered volume (In cavity 146) and an unfiltered volume (In chamber 142, figure 3c); a gap Chamber 142, figure 3c) between the filter element (Filter 108) and the housing (At wall 144, figure 3c) configured to allow air to flow between (Shown by air flow, figure 3c) the filter element (Filter 108) and the housing (Wall 144); an air intake (Inlet 90, figure 3c) formed in the base (Housing 104) and configured to allow air to flow into (Shown by air flow line, figure 3c) the housing (Housing 104); a debris outlet (Valve 137, figure 3a, column 9, lines 44-45, dirt and dust collect at the end of the housing and is emitted via the valve 
6.	Claims 15-20 of this instant patent application differ from the disclosure of Rotter et al in that an air filter assembly includes a debris outlet formed in the base and configured to allow air to flow into the housing and a plurality of ribs formed in the cover and the base to direct an air flow from the air intake toward the debris outlet and wherein the plurality of ribs are configured to direct the air flow to complete at least two cyclonic filtering passes within the gap before being filtered by the filter element.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 18, 2021